                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA,

v.                                         CASE NOS.: 3:08cr77/MCR/EMT
                                                      3:20cv6033/MCR/EMT
ORESTES CABRERA,
    Fed. Reg. No. 07021-017
                                      /

                                          ORDER

      The chief magistrate judge issued a Report and Recommendation on January

29, 2021. ECF No. 301. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

301) is adopted and incorporated by reference in this Order.
                                                                        Page 2 of 2

       2.     Defendant Cabrera’s “Petition to Request to Reduce the Two-Level

Dangerous-Weapon Enhancement” (ECF No. 296), construed as a “Motion Under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody,” is summarily DENIED and DISMISSED without prejudice.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 29th day of June 2021.



                                             s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case Nos.: 3:08cr77/MCR/EMT; 3:20cv6033/MCR/EMT
